DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses that “one or more radiative energy sources configured to generate two different envelopes of radiative energy that overlap in an overlap region within the build chamber”.  It is unclear how one radiative energy source can generate two different envelopes of radiative energy.  Shouldn’t a beam-splitter optical unit or similar device is necessary when only one radiative energy source is used?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutcliff et al. (10,926,327) in view of Crear et al. (2017/0203517).  
Sutcliff et al. discloses a 3D forming apparatus, comprising a build platform 102 for supporting an object 103 built by selective laser melting powder 104, which is deposited by a  dispensing apparatus 108 and a wiper 109, a laser module 105 generates a laser for melting 
the powder 104, an optical module 106, wherein the laser enters the build chamber via a window 107. 
 	Sutcliff et al. further discloses manifolds 1a, 1b positioned either side of a volume above the build platform 102 with both sides of the aperture of each manifold 1a, 1b open to the build chamber 101 to draw gas, typically an inert gas, from the build chamber 101 and propels the gas into the volume above the build platform 102 and manifold 1b draws gas from the volume above the build platform 102 (as indicated by the arrows and dotted lines) to create a substantially planar (or blade-like) laminar flow over the build platform 102, wherein the inert gas is re-circulated from the outlet 110 to inlet 112 and openings 5 and 6 in the manifolds 1a and 1b through a gas recirculation loop 111.  A pump 113 maintains the desired gas pressure at inlet 112 and openings 5,6, and a filter 114 is provided in the recirculation loop 111 to filter from 

	Sutcliff et al. fails to disclose that the laser module 105 and the optical module 106 generate two overlapping radiative energy regions/envelopes.  
	Crear et al. discloses an aligning lasers of a 3D printing system comprising a pair of lasers 134, 136 – Fig. 9 creating an overlap region 182 in a processing chamber 130, which is filled with inert gas, wherein a control system 104 controls a  gas mixture 160 within processing chamber 130 from a source of inert gas 154, wherein the control system 104 controls a pump 150, or inert gas may simply enter a conduit or manifold prior to introduction to processing 
chamber 130, the gas mixture 160 may be filtered using a filter 170 [0028]. 
	It would have been obvious to one of ordinary skill in the art to modify the laser module and the optical module of Sutcliff et al. to provide multiple overlap radiative energy regions as taught by Crear et al. in order to properly cure a large forming article during a 3D forming process.  
	In regarding to the gas manifold, Crear et al disclose that the combination of a gas pump and/or a filter would be equivalent to or an obvious substitution for a manifold [0028].  Sutcliff et al. discloses that is re-circulated from the outlet 110 to inlet 112 and openings 5 and 6 in the manifolds 1a and 1b through a gas recirculation loop 111.  A pump 113 maintains the desired gas pressure at inlet 112 and openings 5,6.  Gas is delivered to openings 5 and 6 through legs 3a, 3b and 4a, 4b of the manifolds 1a, 1b.  A filter 114 is provided in the recirculation loop 111 to filter from the gas condensate that has become entrapped in the flow. Thus, the combination of the .  

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. The applicant argued that the prior art fails to disclose a manifold disposed within the gas chamber that is configured to perform a has exchange within the built chamber.  However, without more descriptions, a gas manifold has been interchangeable with a gas circulation system with a filter for exchanging/cleaning contaminated gas with clean gas as taught by Sutcliff et al. or Crear et al. as described above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THU KHANH T NGUYEN/Examiner, Art Unit 1743